Case 6:19-cv-01139-PGB-LRH Document 29 Filed 12/23/19 Page 1 of 10 PageID 142




                                UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                            ORLANDO DIVISION

    JUAN RAMON PEREZ DRIOS,

                             Plaintiff,

    v.                                                                Case No: 6:19-cv-1139-Orl-40LRH

    HOKKAIDO LAKE BUENA VISTA LLC
    and LIN WAN XING,

                             Defendants.


                                     REPORT AND RECOMMENDATION
    TO THE UNITED STATES DISTRICT COURT:

              This cause came on for consideration without oral argument on the following motion filed

    herein:

              MOTION:        FOURTH JOINT MOTION FOR APPROVAL OF THE
                             PARTIES’ FLSA SETTLEMENT AGREEMENT AND
                             DISMISSAL WITH PREJUDICE (Doc. No. 28)

              FILED:         December 17, 2019



              THEREON it is RECOMMENDED that the motion be GRANTED IN PART
              AND DENIED IN PART.

    I.        BACKGROUND.

              On June 20, 2019, Plaintiff Juan Ramon Perez Arias1 filed a complaint against Defendants

    Hokkaido Lake Buena Vista LLC and Lin Wan Xing, alleging that Defendants violated the overtime



              1
               As discussed infra, although the style of the case reflects Plaintiff’s second surname as “Drios,”
    the parties have clarified that this was a clerical mistake, and Plaintiff’s second surname is actually “Arias.”
    See Doc. No. 28, at 1.
Case 6:19-cv-01139-PGB-LRH Document 29 Filed 12/23/19 Page 2 of 10 PageID 143



    and minimum wage provisions of the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (“FLSA”).

    Doc. No. 1. On November 12, 2019, the parties notified the Court that they had reached a

    settlement. Doc. No. 21. The parties also filed a joint motion asking the Court to approve their

    settlement agreement. Doc. No. 22. Because the parties did not include a copy of their settlement

    agreement with the motion, the undersigned denied that motion without prejudice. Doc. No. 23.

           The parties thereafter filed a renewed motion. Doc. No. 24. The undersigned denied that

    motion without prejudice for several reasons: (1) the parties had not explained the amount of wages

    Plaintiff claimed to be owed and whether and to what extent Plaintiff had compromised his claims;

    (2) the motion and settlement agreement did not separately delineate Plaintiff’s claims for unpaid

    wages, liquidated damages, and attorney’s fees; (3) the parties had not sufficiently supported the

    propriety of some of the remaining terms of the agreement, including a broad general release, a non-

    disparagement clause, and a confidentiality provision; and (4) the parties asked that the Court retain

    jurisdiction to enforce the settlement, without providing any authority to support that request. Doc.

    No. 25. The undersigned further ordered the parties to clarify a discrepancy regarding Plaintiff’s

    surname. See id. at 1.

           On November 25, 2019, the parties filed a third motion for settlement approval. Doc. No.

    26. The undersigned again denied the parties’ motion because the parties had failed to rectify

    several of the deficiencies with their agreement and motion, which included: (1) failure to

    sufficiently explain the compromise of Plaintiff’s claim; (2) failure to address whether Plaintiff was

    receiving liquidated damages; (3) failure to address the reasonableness of attorney’s fees to be paid

    to Plaintiff’s counsel; (4) failure to address the request that the Court retain jurisdiction over this

    case; and (5) failure to address the discrepancy regarding Plaintiff’s last name. Doc. No. 27.




                                                     -2-
Case 6:19-cv-01139-PGB-LRH Document 29 Filed 12/23/19 Page 3 of 10 PageID 144



              Now, the parties have filed the fourth version of their joint motion for settlement approval.

    Doc. No. 28. With the motion, they have included a copy of their fully executed Settlement and

    General Release (“Agreement”). Doc. No. 28-1. The parties request that the Court approve their

    settlement in accordance with Lynn’s Food Stores Inc. v. United States, 679 F.2d 1350 (11th Cir.

    1982), and dismiss this case with prejudice. Doc. No. 28, at 6–7.

              The joint motion was referred to the undersigned, see Doc. No. 6, and the matter is ripe for

    review.

    II.       APPLICABLE LAW.

              In Lynn’s Food Stores, the Eleventh Circuit explained that claims for compensation under

    the FLSA may only be settled or compromised when the Department of Labor supervises the

    payment of back wages or when the district court enters a stipulated judgment “after scrutinizing

    the settlement for fairness.” Lynn’s Food Stores, 679 F.2d at 1353. A court may only enter an

    order approving a settlement if it finds that the settlement “is a fair and reasonable resolution of a

    bona fide dispute,” of the plaintiff’s FLSA claims. Id. at 1353–55. In doing so, the Court should

    consider the following nonexclusive factors:

                        • The existence of collusion behind the settlement.
                        • The complexity, expense, and likely duration of the litigation.
                        • The state of the proceedings and the amount of discovery completed.
                        • The probability of plaintiff’s success on the merits.
                        • The range of possible recovery.
                        • The opinions of counsel.

    Leverso v. SouthTrust Bank of Ala., Nat’l Assoc., 18 F.3d 1527, 1531 n.6 (11th Cir. 1994). The

    Court may approve the settlement if it reflects a reasonable compromise of the FLSA claims that

    are actually in dispute. Lynn’s Food Stores, 679 F.2d at 1354. There is a strong presumption in

    favor of settlement. Cotton v. Hinton, 559 F.2d 1326, 1331 (5th Cir. 1977).2


              2
                  The Eleventh Circuit adopted as binding precedent all decisions of the former Fifth Circuit handed


                                                            -3-
Case 6:19-cv-01139-PGB-LRH Document 29 Filed 12/23/19 Page 4 of 10 PageID 145



            When a settlement agreement includes an amount for attorney’s fees and costs, the “FLSA

    requires judicial review of the reasonableness of counsel’s legal fees to assure both that counsel is

    compensated adequately and that no conflict of interest taints the amount the wronged employee

    recovers under a settlement agreement.” Silva v. Miller, 307 F. App’x 349, 351 (11th Cir. 2009)

    (per curiam).3 The parties may demonstrate the reasonableness of the attorney’s fees by either: (1)

    using the lodestar method; or (2) representing that the parties agreed to the plaintiff’s attorney’s fees

    separately and without regard to the amount paid to settle the plaintiff’s FLSA claim. See Bonetti

    v. Embarq Mgmt. Co., 715 F. Supp. 2d 1222, 1228 (M.D. Fla. 2009).

    III.    ANALYSIS.

            A.        Plaintiff’s Surname.

            The style of the case and several of Plaintiff’s filings in this matter reflect Plaintiff’s second

    surname as “Drios.” However, all of the documents relating to settlement approval, including

    Plaintiff’s answers to the Court’s interrogatories, reflect Plaintiff’s second surname as “Arias.”

    Doc. No. 16, at 5; Doc. No. 28; Doc. No. 28-1. The parties have now clarified that use of “Drios”

    was a clerical mistake, and “Arias” is Plaintiff’s proper second surname. See Doc. No. 28, at 1 n.1.

    Accordingly, the undersigned respectfully recommends that the Court direct the Clerk of Court to

    update the style of the case to reflect Plaintiff’s proper full name: “Juan Ramon Perez Arias.”

            B.        Whether Plaintiff Has Compromised His FLSA Claims.

            Pursuant to the Agreement, Defendants will pay Plaintiff $14,500.00 for settlement of

    Plaintiff’s FLSA unpaid wage claims, inclusive of all liquidated damages and attorney’s fees. Doc.



    down prior to the close of business on September 30, 1981. Bonner v. City of Prichard, 661 F.2d 1206,
    1209 (11th Cir. 1981) (en banc).
            3
                Unpublished opinions of the Eleventh Circuit are cited as persuasive authority. See 11th Cir. R.
    36–2.


                                                         -4-
Case 6:19-cv-01139-PGB-LRH Document 29 Filed 12/23/19 Page 5 of 10 PageID 146



    No. 28-1 ¶ 2. In answers to the Court’s interrogatories, Plaintiff averred that he was owed a total

    of $44,979.48 in unpaid overtime and minimum wages, inclusive of liquidated damages. Doc. No.

    16, at 3. He also averred that he had incurred $6,080.00 in attorney’s fees and costs to date. Id.

           In the joint motion, the parties provide a chart explaining how they arrived at the amounts

    Plaintiff will receive in compromise of his claim. The chart specifies that Plaintiff will receive

    $3,809.79 in unpaid wages and $3,809.78 in liquidated damages, and the parties ultimately rounded

    the figure to a total of $7,634.91. Doc. No. 28, at 5–6. The remainder of the funds will be allocated

    as $500.00 in additional consideration to Plaintiff in exchange for a general release and other non-

    cash concessions, $6,000.00 in attorney’s fees, and $865.09 in costs.   Id. at 6.

           Based on these representations, and because Plaintiff will receive less under the Agreement

    than the amount he claimed that he was owed for his wage claim under the FLSA, Plaintiff has

    compromised his claim within the meaning of Lynn’s Food. See Bonetti, 715 F. Supp. 2d at 1226

    (“Broadly construed, a compromise would entail any settlement where the plaintiff receives less

    than his initial demand.”).

           C.      Reasonableness of the Settlement Amount.

           Because Plaintiff has compromised his FLSA claim, the Court must, under Lynn’s Food,

    evaluate whether the settlement amount that he agreed to accept is reasonable. Both Plaintiff and

    Defendants are represented by experienced counsel in this matter. Doc. No. 28, at 3. The parties

    agree that there are several disputed issues in this case, which include the number of hours that

    Plaintiff actually worked; whether Plaintiff took unpaid breaks; whether Defendants are entitled to

    a credit for meals and lodging; whether Defendants acted with a good faith belief that they did not

    violate the FLSA; and whether Defendants’ defenses are meritorious. Id. at 4. The parties further

    explain that in answering the Court’s interrogatories, Plaintiff included non-compensable




                                                    -5-
Case 6:19-cv-01139-PGB-LRH Document 29 Filed 12/23/19 Page 6 of 10 PageID 147



    commuting time in his calculation of hours worked, which both parties agree was unintentional.

    Id. at 5. Plaintiff further made no allowance for two unpaid 30-minute breaks per day. Id. at 5.

    Thus, from Defendants’ standpoint, Plaintiff is not compromising his claim (compensation for 56

    hours per week), although Plaintiff deems the claim compromised because he originally anticipated

    payment for 67 hours per week. Id. The parties recognize the inherent uncertainty in proceeding

    with the case, and have decided to settle. Id. at 6. They agree that their settlement is reasonable

    in this case. Id. at 8.

            Because these representations adequately explain the reasons for the compromise of

    Plaintiff’s FLSA claim, the undersigned recommends that the Court find the amount of the

    settlement reasonable. See Bonetti, 715 F. Supp. 2d at 1227 (“If the parties are represented by

    competent counsel in an adversary context, the settlement they reach will, almost by definition, be

    reasonable.”).

            D.       Attorney’s Fees and Costs.

            Because Plaintiff has compromised his FLSA claim, the Court must also consider whether

    the payment to his attorney is reasonable to ensure that the attorney’s fees and costs to be paid did

    not improperly influence the amount Plaintiff agreed to accept in settlement. See Silva, 307 F.

    App’x at 351. Pursuant to the Agreement, Plaintiff’s counsel will receive $6,000.00 in attorney’s

    fees for the work performed on Plaintiff’s behalf. Doc. No. 28, at 6.     The parties represent that

    the “[a]ttorney’s fees were negotiated separately for [sic] Plaintiff’s settlement, without regard to

    the amount paid to Plaintiff.” Id.

            Based on these representations, and in the absence of objection, the undersigned

    recommends that the Court find that the amount of attorney’s fees Plaintiff’s counsel will receive is

    reasonable and does not taint the amount that Plaintiff agreed to accept for resolution of his FLSA




                                                    -6-
Case 6:19-cv-01139-PGB-LRH Document 29 Filed 12/23/19 Page 7 of 10 PageID 148



    wage claim. See Bonetti, 715 F. Supp. 2d at 1228 (finding that when attorney’s fee issue is

    “addressed independently and seriatim, there is no reason to assume that the lawyer’s fee has

    influenced the reasonableness of the plaintiff’s settlement”).

           E.      Other Provisions of the Agreement.

           In the joint motion, the parties acknowledge that the Agreement in this case contains a

    mutual general release. Doc. No. 28, at 7; see Doc. No. 28-1 ¶ 4. The Agreement also includes a

    mutual non-disparagement clause and a confidentiality provision. Doc. No. 28-1 ¶¶ 5, 6. The

    parties ask that the Court find these provisions permissible because: (1) they are mutual; and (2)

    Defendants are compensating Plaintiff $500.00 in additional consideration in exchange for these

    provisions. Doc. No. 28, at 6, 7. The Agreement states that each of these provisions “were

    considered separately and without regard to the amount” received by Plaintiff for his FLSA claim.

    Doc. No. 28-1 ¶ 2.

           In general, a release in a settlement agreement is “reasonable so long as it is narrowly-

    tailored to the wage claims asserted in the complaint.” Monahan v. Rehoboth Hosp., Inc., No. 6:15-

    cv-1159-Orl-40KRS, 2015 WL 9258244, at *2 (M.D. Fla. Dec. 18, 2015). General releases are

    largely disfavored in the context of an FLSA settlement because they are viewed as affecting the

    fairness and reasonableness of the settlement. See, e.g., Menjiva v. E & L Const. Serv., LLC, No.

    6:14-cv-2057-Orl-31KRS, 2015 WL 3485991, at *3 (M.D. Fla. June 2, 2015). However, courts

    will approve an FLSA settlement agreement that contains a general release where the plaintiff is

    paid separate consideration for the provision. See Roman v. FSC Clearwater, LLC, No. 6:16-cv-

    969-Orl-41DCI, 2017 WL 1653571, at *3 (M.D. Fla. Apr. 21, 2017) (approving a settlement

    agreement providing $100.00 as separate consideration for a general release), report and

    recommendation adopted, 2017 WL 1552304 (M.D. Fla. May 1, 2017); see also Middleton v. Sonic




                                                     -7-
Case 6:19-cv-01139-PGB-LRH Document 29 Filed 12/23/19 Page 8 of 10 PageID 149



    Brands L.L.C., No. 6:13-cv-386-Orl-28KRS, 2013 WL 4854767, at *3 (M.D. Fla. Sept. 10, 2013)

    (collecting authority). The presiding District Judge has similarly concluded in the past that a

    general release supported by separate monetary consideration is permissible.       See, e.g., Ramos v.

    Acute Patient Care, Inc., No. 6:16-cv-1437-Orl-40GJK, 2017 WL 1379825, at *5 (M.D. Fla. Apr.

    6, 2017), report and recommendation adopted, 2017 WL 1365642 (M.D. Fla. Apr. 14, 2017)

    (approving settlement that provided separate consideration for general release and other non-cash

    concessions); Peralta v. Tropic Decor, Inc., No. 6:15-cv-38-Orl-40GJK, 2016 WL 1130275, at *3

    (M.D. Fla. Mar. 10, 2016), report and recommendation adopted, 2016 WL 1110511 (M.D. Fla. Mar.

    22, 2016) (approving general release in exchange for $100.00 in additional consideration); see also

    Melody Foster v. Metal Essence, Inc., No. 6:18-cv-66-Orl-40DCI, Doc. No. 42 (M.D. Fla. May 28,

    2019) (approving agreement that provided for separate monetary consideration in exchange for

    general release).

           Here, Plaintiff is receiving an additional $500.00 in consideration for the general release, the

    confidentiality provision, and the non-disparagement clause.            In light of this additional

    consideration, the undersigned finds that the general release does not affect the overall fairness and

    reasonableness of the settlement.        See Ramos, 2017 WL 1379825, at *5, report and

    recommendation adopted, 2017 WL 1365642; Peralta, 2016 WL 1130275, at *3, report and

    recommendation adopted, 2016 WL 1110511.

           Likewise, the undersigned finds that the separate consideration adequately supports

    inclusion of the non-disparagement clause in the Agreement. As with general release provisions,

    when separate consideration is paid to the plaintiff, courts will generally allow the inclusion of non-

    disparagement clauses in FLSA settlement agreements. See Bravo v. Ross Dress for Less Inc., No.

    6:18-cv-2210-Orl-28LRH, 2019 WL 3387003, at *4 (M.D. Fla. May 23, 2019) (and cases cited




                                                     -8-
Case 6:19-cv-01139-PGB-LRH Document 29 Filed 12/23/19 Page 9 of 10 PageID 150



    therein), report and recommendation adopted, 2019 WL 3383536 (M.D. Fla. May 28, 2019);

    Ramos, 2017 WL 1379825, at *5, report and recommendation adopted, 2017 WL 1365642

    (approving non-disparagement clause when separate consideration was given).

           However, the confidentiality provision is problematic. The confidentiality provision is

    essentially “irrelevant because once the settlement agreement was filed on the docket it became a

    public record.” Rabb v. Whole Foods Mkt. Grp., Inc., No. 6:18-cv-300-Orl-40TBS, 2018 WL

    3468714, at *3 (M.D. Fla. July 3, 2018), report and recommendation adopted, 2018 WL 3458300

    (M.D. Fla. July 18, 2018). Thus, “confidentiality is moot and not enforceable against Plaintiff.”

    See id.; see also Holley v. Sebek Kirkman LLC, No. 6:15-cv-1626-Orl-40GJK, 2016 WL 3247589,

    at *5 (M.D. Fla. May 26, 2016) (noting a confidentiality provision is “inherently unenforceable due

    to the public filing”), report and recommendation adopted, 2016 WL 3231232 (M.D. Fla. June 13,

    2016). Moreover, “the confidentiality provision is unfair and otherwise violates the public policy

    underlying the FLSA.” See Rabb, 2018 WL 3468714, at *3, report and recommendation adopted,

    2018 WL 3458300.

           The Agreement contains a severability clause. See Doc. No. 28-1 ¶ 10. Accordingly, the

    Court should sever the confidentiality provision from the Agreement.         See Rabb, 2018 WL

    3458300, at *1 (severing confidentiality provision from FLSA settlement agreement, finding that it

    was moot, unenforceable, and violated public policy).

    IV.    RECOMMENDATION.

           Based on the foregoing, it is RESPECTFULLY RECOMMENDED that the Court:

           1. DIRECT the Clerk of Court to update the style of the case to reflect Plaintiff’s correct

               name: “Juan Ramon Perez Arias”;




                                                   -9-
Case 6:19-cv-01139-PGB-LRH Document 29 Filed 12/23/19 Page 10 of 10 PageID 151



           2. GRANT in part and DENY in part the Fourth Joint Motion for Approval of the Parties’

               FLSA Settlement Agreement and Dismissal with Prejudice (Doc. No. 28);

           3. SEVER the confidentiality provision from the Agreement (Doc. No. 28-1 ¶ 6);

           4. FIND that the parties’ Agreement (Doc. No. 10-1), as amended by the Court, is a fair

               and reasonable resolution of a bona fide dispute under the FLSA;

           5. DISMISS the case with prejudice; and thereafter

           6. DIRECT the Clerk of Court to close the file.

                                         NOTICE TO PARTIES

           A party has fourteen days from this date to file written objections to the Report and

    Recommendation’s factual findings and legal conclusions.          A party’s failure to file written

    objections waives that party’s right to challenge on appeal any unobjected-to factual finding or legal

    conclusion the district judge adopts from the Report and Recommendation. See 11th Cir. R. 3-1.

           Recommended in Orlando, Florida on December 23, 2019.




    Copies furnished to:

    Presiding District Judge
    Counsel of Record
    Unrepresented Party
    Courtroom Deputy




                                                    - 10 -
